Citation Nr: 0109170	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis of the right knee, on 
appeal from the initial grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis of the left knee, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to April 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 1999 rating determination, by the Winston-Salem, 
North Carolina, Regional Office (RO), which established 
service connection for traumatic arthritis of the right and 
left knee and assigned a 10 percent evaluation to each.

As to the original evaluations which were appealed, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the questions currently under consideration were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has re-characterized the issues on appeal as set forth on the 
title page.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

Based on inservice treatment and a Compensation and Pension 
examination in July 1998, the RO granted service connection 
for traumatic arthritis of the right and left knee and 
assigned 10 percent ratings to each under Diagnostic Codes 
5010-5262.  The veteran asserts, and the medical evidence 
suggests, that his knee disabilities may have increased in 
severity since his last VA examination in July 1998.

Recent VA outpatient treatment records covering the period 
June 1999 to February 2000 have been submitted showing 
continued treatment of the left and right knees.  These 
records are particularly significant for an evaluation during 
a flare-up in June 1999, which showed the attacks were 
becoming more frequent and were related to activity level.  
The veteran stated that the attacks were interfering with his 
work as a police officer.  During orthopedic consultation in 
December 1999, the veteran presented with bilateral knee pain 
left greater than right and decreased range of motion.  At 
that time the examiner requested standing X-rays to better 
assess joint space narrowing.  The most recent record dated 
in February 2000, shows examination was limited to the left 
knee.  The veteran had continued decreased range of motion 
and was tender to palpation a the medial joint line.  X-rays 
of the left knee showed mild medial compartment narrowing and 
early degenerative changes.  

Following review of the foregoing, additional development, 
particularly contemporaneous medical evaluation and an 
opinion on the current severity of the veteran's knee 
disabilities, is warranted.

Also in a VA General Counsel Precedent Opinion, VAOPGCPREC 
23-97 (July 24, 1997), it was held that a claimant who had 
arthritis and instability of the knee may be rated separately 
under diagnostic codes 5257 and 5003 for instability and 
limitation of motion caused by arthritis.  In view of that, 
it will be necessary to evaluate the veteran's service-
connected knee disabilities in light of the changes 
introduced by the General Counsel opinion.  If the veteran 
exhibits both recurrent subluxation/lateral instability, as 
well as arthritis with limitation of motion of the knees, 
then he is entitled to consideration of separate compensable 
ratings under Diagnostic Codes 5010 and 5257.  

In addition, although the reported objective symptoms are 
consistent with only a slight degree of knee disability, the 
veteran's subjective complaints of pain and weakness in the 
both knee joints could possibly be used to warrant a ratings 
in excess of 10 percent under Code 5262 for a severe or 
marked degree of knee disability.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In adjudicating the claim, the RO 
should also consider whether "staged ratings," pursuant to 
the Court's decision in Fenderson, are warranted.  

Furthermore, because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  Also, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

3.  The RO should obtain any additional 
VA or private treatment records 
pertaining to the veteran's service-
connected right and left knees.  These 
records should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  Complete copies of all 
records should be associated with the 
claims folder.  If any requested records 
are unavailable, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

4.  The veteran should be asked to submit 
any documentation from his employer of 
absences from work or work accommodations 
made due solely to his service-connected 
right and left knees.

5.  In the event the above development 
cannot be obtained, the RO should ensure 
that efforts to obtain the information 
requested above are fully demonstrated in 
the record.

6.  The veteran should undergo VA 
orthopedic examination to determine the 
current severity of the service-connected 
right and left knee disabilities.  All 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.  On the basis of both 
current examination findings and a 
thorough review of all records in the 
claims file, the examiner should express 
an opinion regarding the overall degree 
of physical impairment resulting from the 
veteran's service-connected knee 
disabilities on his ability to work.  The 
reasoning behind the conclusions should 
be stated in full.

The claims file, to include any evidence 
added to the record pursuant to paragraph 
#1 of this REMAND, should be made 
available to the examiner prior to the 
examination.  Following the examination 
and a review of the complete record in 
the claims file, the examiner is 
requested to provide detailed responses 
concerning the following questions:

a.  Does the veteran have recurrent 
subluxation or lateral instability 
of the right and left knees, and if 
he does, can such recurrent 
subluxation or lateral instability 
be described as slight, moderate, or 
severe?

b.  What is the range of motion for 
each knee in terms of flexion and 
extension?

c.  How do the range of motion 
findings of the each knee relate to 
those standards in terms of whether 
any limitation of motion is severe, 
moderate, or slight?

The examiner should provide an accurate 
assessment of the arthritis based upon 
the veteran's complaints of pain, 
particularly pain on motion and 
functional limitation resulting 
therefrom.  The examiner should be asked 
to answer the following questions:

d.  Does each knee exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service 
connected disability (if feasible, 
the examiner should note the degree 
of additional range of motion loss 
due to these symptoms, or more 
specifically, should note the degree 
of movement at which any of such 
symptoms begin)?

e.  Does pain significantly limit 
functional ability during flare-ups 
or when the knees are used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected right and left 
knee disabilities, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected knee disabilities, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
each service-connected knee.

7.  Upon completion of the above, the RO 
should review the evidence, and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete (for example, if any requested 
opinions are not provided), appropriate 
corrective action should be taken.  



8.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim in light of all additional evidence 
obtained.  The RO should evaluate each 
knee disability under 38 C.F.R. § 4.71a, 
to include the evaluation of Codes 5010-
5003 and 5257 if indicated, to the extent 
VAOPGCPREC 23-97 (July 1, 1997) allows 
this.  This review should include 
consideration of the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  The RO 
should consider whether "staged" 
ratings are warranted, in accordance with 
the Court's holding in Fenderson, supra.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
addressing the development undertaken 
pursuant to this remand action and citing 
all applicable legal criteria.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 



Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




